Exhibit 10.25

 

AMERICAN CRYSTAL SUGAR COMPANY

2005 LONG TERM INCENTIVE PLAN

 

American Crystal Sugar Company, a Minnesota agricultural cooperative
corporation, established the American Crystal Sugar Company Long Term Incentive
Plan (the “Plan”) in order to provide incentive awards through deferred
compensation to certain key employees of American Crystal Sugar Company,
effective January 1, 2005.  American Crystal Sugar Company determined that it is
in its interest to provide certain key employees with financial incentives to
reward the employees for their performance and to encourage long term commitment
to employment with the Company.  These financial incentive awards shall be
determined under the terms of this Plan.

 

ARTICLE 1

DEFINITIONS

 

Section 1.1                                      Definitions.  When used in this
document with initial capital letters, the following terms have the meanings
indicated unless a different meaning is plainly required by the context:

 

“Board of Directors” or “Board” means the Board of Directors of American Crystal
Sugar Company, and any committee of the Board of Directors to which the Board
delegates authority under this Plan.

 

“Change of Control” means:

 

(a)                                  The purchase or other acquisition by any
one person, or more than one person acting as a group, of stock of the Company
that, together with stock held by such person or group, constitutes more than
85% of the total combined value or total combined voting power of all classes of
stock issued by the Company; provided, however, that if any one person or more
than one person acting as a group is considered to own more than 85% of the
total combined value or total combined voting power of such stock, the
acquisition of additional stock by the same person or persons shall not be
considered a Change of Control;

 

(b)                                 The shareholders of the Company approve a
reorganization, merger or consolidation, in each case with respect to which
persons who were shareholders of the Company, as the case may be, immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than 85% of the total combined value or total combined
voting power of all classes of securities issued by the surviving corporation
for the election of such surviving corporation’s directors;

 

(c)                                  The purchase or other acquisition by any
one person, or more than one person acting as a group, of more than 85% of the
total gross value of the assets of the Company during the twelve-month period
ending on the date of the most recent purchase or other acquisition by such
person or persons.  For purposes of this definition, “gross value” means

 

--------------------------------------------------------------------------------


 

the value of the assets of the Company or the value of the assets being disposed
of, as the case may be, determined without regard to any liabilities associated
with such assets.

 

In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with Code Section 409A and the regulations, notices
and other guidance of general applicability issued thereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” means the American Crystal Sugar Company.

 

“Deferred Compensation Account” means the account established for a Participant
to which the value of an Incentive Award may be allocated pursuant to
Section 3.5(a).

 

“Disability” shall have the meaning set forth in Code Section 409A and the
regulations, notices and other guidance of general applicability issued
thereunder.

 

“Incentive Award” means a financial award made by the Board to a Participant
under this Plan as described in Sections 3.4 and 3.5.

 

“Participant” means any employee or individual described in Section 2.1. 
“Participant’s Beneficiary” has the meaning set forth in Section 8.3.

 

“Phantom Stock” means the unit of measurement used to value Incentive Awards
pursuant to Section 3.5(b).  The value of a share of Phantom Stock shall be
equal to the value of a share of the Preferred Stock of the Company as
determined in Section 7.1.

 

“Plan” means the American Crystal Sugar Company Long Term Incentive Plan, as set
forth herein, including any amendments hereto, which is maintained by the
Company primarily for the purpose of providing financial incentives for certain
key employees.

 

“Plan Year” means the given fiscal year of the Company for which Incentive
Awards are available.  Specific Plan Years shall be designated by the specific
fiscal year in question.

 

“Retirement” means termination of employment on or after the date that will
enable the Participant to be eligible to receive an early or normal retirement
benefit under the Company’s Retirement Plan A.

 

“Separation of Service” shall, effective January 1, 2005, have the meaning set
forth in Code Section 409A and the regulations, notices and other guidance of
general applicability issued thereunder.

 

“Trust” means the Rabbi Trust established by the Company and into which funds
allocated under this Plan are paid.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2

PARTICIPATION

 

Section 2.1                                      Eligibility.  The employees of
the Company who are eligible to become Participants in the Plan are the Chief
Executive Officer of the Company, officers of the Company who have attained the
level of a Vice President or above and any other employees of the Company who
are determined by the Board to be eligible to become Participants in the Plan. 
Participants must be employees of the Company for the entire Plan Year to be
eligible to receive an Incentive Award for that Plan Year; provided, however the
Board shall have the discretion to award Incentive Awards on a pro rata basis to
Participants who become eligible during a Plan Year.

 

ARTICLE 3

DETERMINATION OF INCENTIVE AWARDS

 

Section 3.1                                      Approval of Long Term
Objectives; Weighting.  Prior to the end of the first quarter of each fiscal
year, the Board shall review and approve the goals and long term objectives for
the Participants (the “Long Term Objectives”) and each such Long Term Objective
shall be assigned a percentage weighting that indicates the relative importance
the Board places on such Long Term Objective (the “Weighting”).  The total
cumulative Weighting for all Long Term Objectives shall equal 100%.  The Long
Term Objectives and the specific Weighting applied to each, shall be used by the
Board to determine any Incentive Awards that may be awarded to the Participants
for that Plan Year.  Each Long Term Objective and the Weighting assigned to it
shall be in effect for the entire Plan Year, unless otherwise modified by the
Board.

 

Section 3.2                                      Target Award Opportunity
Percentage.  The amount of each Participant’s total potential Incentive Award
shall be based on:  (a) the collective performance level of the Participants for
that Plan Year as determined by the Board and (b) a percentage of his or her
base compensation at the end of a Plan Year.  The percentage of base
compensation intended to be available as an Incentive Award under the Plan shall
range from 0% to 40% for Vice Presidents and other Participants, and 0% to 80%
for the Chief Executive Officer.  At “target” performance levels, the Incentive
Award shall be 20% of base compensation for Vice Presidents and other
Participants, and 40% of base compensation for the Chief Executive Officer (the
“Target Award Opportunity Percentage”).

 

Section 3.3                                      Collective Rating for each Long
Term Objective.  Within 90 days of the conclusion of a Plan Year, the Board
shall determine the collective performance of the Participants relative to each
Long Term Objective for the previous Plan Year (the “Performance Rating”).  The
Board shall establish the Performance Rating for the Plan Year based on the
collective performance of all of the Participants (all of the Participants as a
single group) for each Long Term Objective on a sliding scale consistent with
the following ratings:

 

3

--------------------------------------------------------------------------------


 

Unacceptable

=

0

Threshold

=

1

Target

=

2

Outstanding

=

3

 

The Board may establish its Performance Rating at any point between the range of
zero to three (for example, the rating may be 2.25).  The Performance Rating for
each Long Term Objective shall be multiplied by the Weighting for that objective
to determine a weighted performance rating for each Long Term Objective.  An
overall weighted performance rating for the Participants shall then be
determined by adding the weighted performance rating for each of the Long Term
Objectives (the “Overall Weighted Performance Rating”).  The Overall Weighted
Performance Rating shall be used for calculating the Incentive Award as provided
in Section 3.4 of the Plan.

 

Section 3.4                                      Award Value Formula.  The value
of the Incentive Award for each Participant shall be based on the following
formula (the “Award Value Formula”):

 

(P-1) x T x BC = Incentive Award

 

The above referenced letters are defined as follows:

 

P

=

Overall Weighted Performance Rating

T

=

Target Award Opportunity Percentage

 

 

(20% for Vice Presidents and 40% for CEO)

BC

=

Base Compensation at end of Plan Year

 

An example of an Incentive Award for a Vice President with base compensation at
the end of the Plan Year of $150,000, a Target Award Opportunity Percentage of
20%, and an Overall Weighted Performance Rating of 2.25 will be:

 

(2.25 -1) x 20% x $150,000 = $37,500

 

Section 3.5                                      Form of Incentive Awards.  The
Incentive Awards for the Participants for a Plan Year may be granted, at the
Board’s discretion, as follows:

 

(a)                                  An amount equal to the value of the
Incentive Award may be allocated to the Participant’s Deferred Compensation
Account in this Plan, and paid to the Trust, for the benefit of the Participant;

 

(b)                                 Phantom Stock may be allocated to the
Participant in an amount equal to the value of the Incentive Award; or

 

(c)                                  A combination of allocations to the
Participant’s Deferred Compensation Account in this Plan and Phantom Stock
allocations may be made to the Participant in an amount equal to the value of
the Incentive Award.

 

4

--------------------------------------------------------------------------------


 

The form of the grant of the Incentive Award for a given Plan Year shall be
determined by the Board and shall be in the same form for each Participant.

 

ARTICLE 4

DEFERRED COMPENSATION ALLOCATIONS

 

Section 4.1.                                   Incentive Awards.  As provided in
Section 3.5, the Board shall have the authority to grant Incentive Awards to the
Participants by allocating the value of the Incentive Awards to a Deferred
Compensation Account and paying such amount to the Trust for the benefit of the
Participant.  Unless otherwise determined by the Board, the allocation to each
Participant’s Deferred Compensation Account shall vest over a three-year period,
with one-third (1/3) of the allocation vesting at the end of the first fiscal
year following the Plan Year to which the Incentive Award relates, one-third
(1/3) vesting at the end of the second fiscal year following the Plan Year to
which the Incentive Award relates, and the final one-third (1/3) vesting at the
end of the third fiscal year following the Plan Year to which the Incentive
Award relates.  Notwithstanding the foregoing, the following special rules shall
apply:

 

(a)                                  In the event of the Participant’s death,
any unvested allocations to the Participant’s Deferred Compensation Account
shall immediately vest;

 

(b)                                 In the event of the Participant’s Disability
or Retirement, any unvested allocations to the Participant’s Deferred
Compensation Account shall continue to vest on the three-year schedule set forth
in this Article 4; and

 

(c)                                  In the event of the Participant’s
Separation of Service for any reason other than death, Disability or Retirement,
any unvested allocations to the Participant’s Deferred Compensation Account
shall be forfeited and the Participant shall have no further claim with respect
to such forfeited allocations.

 

(d)                                 In the event the Board determines that the
Participant is no longer eligible to participate in the Plan, the Board may, in
its sole discretion, provide that any unvested allocations to the Participant’s
Deferred Compensation Account shall be forfeited and the Participant shall have
no further claim with respect to such forfeited allocations.

 

Allocations to a Participant’s Deferred Compensation Account that are vested
shall be distributed to the Participant pursuant to Article 6 of this Plan. 
Allocations shall be subject to such terms and conditions, in addition to the
terms and conditions set forth in this Plan, as the Board shall determine.  Any
allocations which are forfeited as provided in Sections 4.1(c) and 4.1(d) above
shall be used to reduce the payments that the Company would otherwise make to
the Trust under this Plan.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 5

PHANTOM STOCK

 

Section 5.1                                      Phantom Stock Awards.  As
provided in Section 3.5, the Board shall have the authority to grant Incentive
Awards to Participants in the form of shares of Phantom Stock, with such shares
of Phantom Stock having a value equal to the Incentive Award at the time it is
granted to the Participant.  The shares of Phantom Stock shall be valued
pursuant to Article 7 of this Plan as of the end of the Plan Year to which the
Incentive Award relates.  Such shares of Phantom Stock shall be subject to the
terms and conditions set forth in this Plan and any other terms and conditions
that the Board shall determine.  The Board may award fractional shares of
Phantom Stock.  Unless otherwise determined by the Board, the shares of Phantom
Stock granted to a Participant for a Plan Year shall vest over a three-year
period, with one-third (1/3) of the shares of Phantom Stock vesting at the end
of the first fiscal year following the Plan Year to which the Incentive Award
relates, one-third (1/3) vesting at the end of the second fiscal year following
the Plan Year to which the Incentive Award relates, and the final one-third
(1/3) vesting at the end of the third fiscal year following the Plan Year to
which the Incentive Award relates.  Notwithstanding the foregoing, the following
special rules shall apply:

 

(a)                                  In the event of the Participant’s death,
any unvested shares of Phantom Stock shall immediately vest and shall be
distributed as provided in Section 6.5 of this Plan;

 

(b)                                 In the event of the Participant’s Disability
or Retirement, any unvested shares of Phantom Stock shall continue to vest on
the three-year schedule set forth in this Article 5; and

 

(c)                                  In the event of the Participant’s
Separation of Service for any reason other than death, Disability or Retirement,
any unvested shares of Phantom Stock shall be forfeited and the Participant
shall have no further claim with respect to such forfeited shares.

 

(d)                                 In the event the Board determines that the
Participant is no longer eligible to participate in the Plan, the Board may, in
its sole discretion, provide that any unvested shares of Phantom Stock shall be
forfeited and the Participant shall have no further claim with respect to such
forfeited shares of Phantom Stock.

 

Such shares of Phantom Stock shall be subject to such terms and conditions, in
addition to the terms and conditions set forth in this Plan, as the Board shall
determine.

 

ARTICLE 6.

DISTRIBUTION

 

Section 6.1                                      Separation of Service.  In the
event of a Participant’s Separation of Service with the Company for any reason
other than death, Disability or Retirement, the Participant shall cease to be a
Participant in the Plan as of the date of such Separation of Service, and the
entire value of the vested shares of the Participant’s Phantom Stock and the
vested portion of the Participant’s Deferred Compensation Account shall be
distributed to the

 

6

--------------------------------------------------------------------------------


 

Participant pursuant to Section 6.4.  The value of the vested shares of Phantom
Stock and the vested portion of the Deferred Compensation Account at the time of
distribution shall be determined in the manner described in Article 7 of the
Plan.  Any unvested shares of the Participant’s Phantom Stock or any unvested
portion of the Participant’s Deferred Compensation Account shall be forfeited as
provided in Articles 4 and 5 of the Plan.

 

Section 6.2                                      Death.  In the event of a
Participant’s death, the entire value of the vested shares of the Participant’s
Phantom Stock and the vested portion of the Participant’s Deferred Compensation
Account shall be distributed to the Participant’s Beneficiary pursuant to the
method of distribution previously elected by the Participant pursuant to
Section 6.4.  If no schedule has been elected, such amounts shall be paid to
such Beneficiary in one lump sum payment as soon as feasible after the
Participant’s death.  The value of the vested shares of Phantom Stock and the
vested portion of the Deferred Compensation Account at the time of distribution
shall be determined in the manner described in Article 7 of the Plan.

 

Section 6.3                                      Disability or Retirement.  In
the event of a Participant’s Separation of Service due to Disability or
Retirement, the Participant shall cease to be a Participant in the Plan as of
the date of such Separation of Service, and the entire value of the vested
shares of the Participant’s Phantom Stock and the vested portion of the
Participant’s Deferred Compensation Account shall be distributed to the
Participant pursuant to Section 6.4, and allocations to the Participant’s
Deferred Compensation Account or shares of Phantom Stock that become vested
pursuant to Section 4.1 and Section 5.1, respectively, shall be distributed
according to the method of distribution in effect at the time of the
Participant’s Separation of Service.  The value of the vested shares of Phantom
Stock and the vested portion of the Participant’s Deferred Compensation Account
at the time of distribution shall be determined in the manner described in
Article 7 of the Plan.

 

Section 6.4                                      Distribution Requirements.

 

(a)                                  Payment to or on behalf of a Participant
shall be made in one of the following methods as elected by the Participant:

 

(i)                                     one lump sum payment; or

 

(ii)                                  equal annual installments over a period
not to exceed ten (10) years provided that the Company, at its discretion, may
elect to distribute the remaining balance at any time.

 

If the Participant does not elect a method of distribution, payment shall be
made in one lump sum payment.  Upon payment, the Participant shall have no
further interest in the Phantom Stock or Deferred Compensation Account that has
been distributed, and the Participant shall have no further right to any
increase in the value of the Phantom Stock or Deferred Compensation Account.  A
Participant’s election under this Section 6.4 shall not be effective until one
year after the election and, if such election revokes a prior distribution
election, payment shall made or commence only as permitted by Code Section 409A
and the regulations, notices and other guidance of general applicability issued
thereunder.  Further, in no event will any election under

 

7

--------------------------------------------------------------------------------


 

this Section 6.4 be effective if it precedes the Participant’s Separation of
Service with the Company by less than one year.

 

(b)                                 The Company shall have the right to deduct
from all Incentive Awards made pursuant to the Plan any federal or state taxes
required by law to be withheld with respect to such payments.

 

(c)                                  Notwithstanding any other provision of the
Plan to the contrary, if, at any time, a court or the Internal Revenue Service
determines that an amount awarded under the Plan, but not yet distributed to a
Participant, is includable in the gross income of a Participant and subject to
tax, the Board may, in its sole discretion, permit a lump sum cash distribution
of an amount equal to the amount determined to be includable in the
Participant’s gross income.  Further, distributions made pursuant to this
Section 6.4 shall comply with the requirements of Code Section 409A and the
regulations, notices and other guidance of general applicability issued
thereunder.

 

Section 6.5                                      Profit Payments.  Each
Participant shall be eligible to receive an annual profit payment, determined in
accordance with this Section 6.5, for each vested share of Phantom Stock held by
the Participant under the Plan.  The annual profit payments payable to or on
behalf of a Participant shall be paid by the Company to the Participant, or the
Participant’s Beneficiary, at the end of each fiscal year unless the Participant
has made an election to defer the payments on forms provided by the Company.  If
such an election has been made, no profit payments shall be paid directly to the
Participant or the Participant’s Beneficiary under this Section 6.5, but shall
be allocated to the Participant’s Deferred Compensation Account and paid to the
Trust for the benefit of the Participant.  The amount of each profit payment per
share of Phantom Stock shall be equal to the difference between the average
gross beet payment per acre net of unit retains and the average cost of
production (as established by the Board and based upon reputable cost surveys)
for the most recent year for which data is available.  Profit payments shall be
made on the same schedule and with the same adjustments and partial payouts as
beet payments are made to the Company’s shareholders.

 

Section 6.6                                      Unit Retain Payments.  Each
Participant shall be eligible to receive an annual unit retain payment as
determined by the Company and subject to this Section 6.6.  The annual unit
retain payment payable to or on behalf of a Participant shall be paid by the
Company to the Participant, or the Participant’s Beneficiary, unless the
Participant has made an election to defer the payments on forms provided by the
Company.  If such an election has been made, no unit retain payment shall be
paid to the Participant or the Participant’s Beneficiary under this Section 6.6,
but shall be allocated to the Participant’s Deferred Compensation Account and
paid to the Trust.  The amount of each unit retain payment shall be equal to the
amount subtracted from the gross beet payment per acre for unit retains used in
the calculation of the profit payments in Section 6.5.  Each such unit retain
payment shall be determined during the fiscal year of the Company as may
correspond to the revolvement cycle, if any, for the Company’s preferred
shareholders; it being the intention that the amount of unit retains payment to
be paid to Participants will be paid on the same schedule as unit retains are
revolved to the Company’s preferred shareholders.  The Company’s current unit
retain revolvement cycle is seven years, but is subject to change at the
discretion of the Company.

 

8

--------------------------------------------------------------------------------


 

Section 6.7                                      Change of Control.

 

(a)                                  Notwithstanding anything in this Plan to
the contrary, upon the effective date of a Change of Control, all shares of
Phantom Stock and all allocations to Participants’ Deferred Compensation Account
shall become immediately vested.  The value of such shares of Phantom Stock and
Deferred Compensation Accounts as of the effective date of the Change of Control
shall be determined in accordance with Article 7 and shall be paid to
Participants in a lump sum, in cash, on the effective date of such Change of
Control or, if later, on the same date as the consideration is paid in the
Change of Control transaction.

 

(b)                                 In the event the Company determines that
this Plan is subject to the limitations of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), or any successor provision, and the
regulations issued thereunder and that payment to the Participant would
constitute an “excess parachute payment” as defined in Code Section 280G, the
Participant shall have the right to designate those change of control benefits
which would be reduced or eliminated so that the Participant will not receive a
“parachute payment.”  For purposes of this Section 6.7(b), “change of control
benefits” shall include any payment, benefit or transfer of property in the
nature of compensation paid to or for the benefit of the Participant under any
arrangement which is considered contingent on a Change of Control for purposes
of Code Section 280G, including, without limitation, any and all of the
Company’s salary, bonus, incentive, compensation or benefit plans, programs or
other arrangements, and shall include benefits payable under this Plan.

 

ARTICLE 7

VALUATION

 

Section 7.1                                      Valuation of Phantom Stock. 
The value of a share of Phantom Stock shall be equal to the prevailing market
value of the Company’s Preferred Stock, as determined by the Board based upon
available information from third party sources.  The Board shall determine the
value of a share of Phantom Stock at the end of each Plan Year for purposes of
valuing the Incentive Awards to Participants for that Plan Year.  The Board
shall also determine the value of a share of Phantom Stock as of the date of any
distribution under the Plan for purposes of making the distribution.

 

Section 7.2                                      Election to Convert Phantom
Stock.  A Participant may, at any time following the vesting of any or all of
his or her Phantom Stock, make an irrevocable election to convert the value of
such Phantom Stock to a cash amount at the prevailing market value of the
Company’s Preferred Stock.  The Board shall determine the value of a share of
Phantom Stock under the Plan for purposes of such conversion.  If the
Participant makes such an election, such cash amount shall be credited to the
Participant’s Deferred Compensation Account.

 

Section 7.3                                      Valuation of Deferred
Compensation Account.

 

(a)                                  The Participant may invest amounts credited
to his Deferred Compensation Account among the available investment options
established by the Company.  The Participant may change his or her investment
allocation by submitting a written request to

 

9

--------------------------------------------------------------------------------


 

the Company on such form and at such times as determined by the Company.  Such
changes shall become effective as soon as administratively feasible after the
Company receives such written request.  Although the Company intends to invest
the cash amount according to the Participant’s requests, it reserves the right
to invest such amount without regard to such requests.

 

(b)                                 Each Participant’s Deferred Compensation
Account shall be valued as of the last day of each Plan Year and as of such
other dates as are selected by the Company.  Such valuation shall reflect the
aggregate amounts credited to the Deferred Compensation Account pursuant to
Section 4.1, Section 6.5, Section 6.6 or Section 7.2 of the Plan and any
earnings or losses credited to the Participant’s Deferred Compensation Account
based upon the earnings or losses of the investment options applicable to the
Participant’s Deferred Compensation Account pursuant to this Section 7.3.

 

(c)                                  An investment option made available under
this Section 7.3 may include any option available under the Plan subsequent to
January 1, 2005, such as investment at a fixed rate, including a prime or
reference rate identified by the Company.  Accordingly, even if amounts are
invested in the Participant’s name under the Trust in a manner consistent with
election of that investment, the amount of earnings or losses credited to the
portion of the Participant’s Deferred Compensation Account covered by that
investment option election shall be determined under the terms of the investment
option, even if those terms would produce a greater rate of return than an
actual investment under the Trust.  This may occur when the investment option
has a fixed rate that is greater than the rate of return of a fixed rate
investment provided under the Trust.

 

(d)                                 Earnings under the fixed rate investment
option of this Plan shall be credited on the date the Participant’s Deferred
Compensation Account is valued.  For purposes of crediting those earnings as of
such date, all amounts credited to the Deferred Compensation Account since the
prior valuation date will be treated as having been credited as of the prior
valuation date.

 

ARTICLE 8

NON-TRANSFERABILITY

 

Section 8.1                                      Anti-Alienation of Phantom
Stock.  Amounts credited to the Participant’s Deferred Compensation Account and
shares of Phantom Stock granted to a Participant, and any rights and privileges
pertaining thereto, may not be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered, or subjected to any charge or legal process; and
no interest or right to receive a benefit may be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

 

Section 8.2                                      Incompetent Participants.  If
any person entitled to an Incentive Award under the Plan has been declared
incompetent and a conservator or other person legally charged with the care of
such person or of his or her estate has been appointed, any distribution under
the Plan to which the person is entitled shall be paid to such conservator or
other person legally charged with the care of the person or his or her estate. 
Except as provided above, when the Company has determined that such person is
unable to manage his or her affairs, the Company

 

10

--------------------------------------------------------------------------------


 

may provide for such distribution or any part thereof to be made to any other
person or institution then contributing toward or providing for the care and
maintenance of such person.  Any such distribution shall be a payment for the
account of such person and a complete discharge of any liability of the Company
and the Plan therefor.

 

Section 8.3                                      Designated Beneficiary.  In the
event of a Participant’s death prior to the distribution of any amounts payable
under the Plan, the payment of any amounts on behalf of the Participant under
the Plan shall be made to the Participant’s Beneficiary designated on a form
provided to the Participant by the Company (the “Participant’s Beneficiary”). 
If no such beneficiary has been designated, payments shall be made to the duly
appointed and qualified executor or other personal representative of the
Participant to be distributed in accordance with the Participant’s will or
applicable intestacy law; or in the event that there shall be no such
representative duly appointed and qualified within six (6) months after the date
of death of such deceased Participant, then to such persons as, at the date of
the Participant’s death, would be entitled to share in the distribution of such
deceased Participant’s personal estate under the provisions of the applicable
statute then in force governing the descent of intestate property, in the
proportions specified in such statute.

 

ARTICLE 9

ADMINISTRATION OF THE PLAN

 

Section 9.1                                      Administrator.  The
administrator and named fiduciary of the Plan shall be the Company.

 

Section 9.2                                      Authority of Administrator. 
The Company shall have authority, duty and power to interpret and construe the
provisions of the Plan as it deems appropriate, to temporarily suspend the Plan,
to adopt, establish and revise rules, procedures and regulations relating to the
Plan, to determine the conditions subject to which the value of any Incentive
Awards that may be made or payable, and to make any other determinations which
it believes necessary or advisable for the administration of the Plan.  The
Company shall have the duty and responsibility of maintaining records, making
the requisite calculations and dispersing payments hereunder.  The Company’s
determinations, interpretations, regulations and calculations shall be final and
binding on all persons and parties concerned.  The Chief Executive Officer of
the Company shall be the agent of the Plan for the service of legal process in
accordance with Section 502 of the Employee Retirement Income Security Act of
1974, as amended.

 

Section 9.3                                      Operation of Plan and Claims
Procedures.  The Company shall be responsible for the general operation and
administration of the Plan and for carrying out the provisions thereof.  The
Company shall be responsible for the expenses incurred in the administration of
the Plan.  The Company shall also be responsible for determining eligibility for
payments and the amounts payable pursuant to the Plan.  The Company shall be
entitled to rely conclusively upon all tables, valuations, certificates,
opinions and reports furnished by any actuary, accountant, controller, counsel
or other person employed or engaged by the Company with respect to the Plan. 
The procedures for filing claims for payments under the Plan are described
below.  For claims procedures purposes, the “Claims Manager” shall be the
Company.

 

11

--------------------------------------------------------------------------------


 

(a)                                  It is the intent of the Company to make
Incentive Awards under the Plan without the Participant having to complete or
submit any claims forms.  However, a Participant who believes he or she is
entitled to a payment under the Plan may submit a claim for such payment in
writing to the Company.  Any claim must be made by the Participant or his or her
beneficiary in writing and state the claimant’s name and the nature of the
payment to be made under the Plan on a form acceptable to the Company.  If for
any reason a claim under this Plan is denied by the Company, the Claims Manager
shall deliver to the claimant a written explanation setting forth the specific
reasons for the denial, specific references to the pertinent provisions under
the Plan on which the denial is based, a description of any additional material
or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and information on
the procedures to be followed by the claimant in obtaining a review of his or
her claim, all written in a manner calculated to be understood by the claimant. 
For this purpose:  (i) the claimant’s claim shall be deemed to be filed when
presented in writing to the Claims Manager and (ii) the Claims Manager’s
explanation shall be in writing delivered to the claimant within 90 days of the
date the claim is filed.

 

(b)                                 The claimant shall have 60 days following
his or her receipt of the denial of the claim to file with the Claims Manager a
written request for review of the denial.  For such review, the claimant or the
claimant’s representative may review pertinent documents and submit written
issues and comments.

 

(c)                                  The Claims Manager shall decide the issue
on review and furnish the claimant with a copy within 60 days of receipt of the
claimant’s request for review of the claimant’s claim.  The decision on review
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, as well as specific
references to the pertinent provisions in the Plan on which the decision is
based.  If a copy of the decision is not so furnished to the claimant within
such 60 days, the claim shall be deemed denied on review.  In no event may a
claimant commence legal action for benefits the claimant believes are due the
claimant until the claimant has exhausted all of the remedies and procedures
afforded the claimant by this Section 9.3.

 

Section 9.4                                      Participant’s Address.  Each
Participant shall keep the Company informed of his or her current address and
the current address of his or her beneficiary.  The Company shall not be
obligated to search for any person.  If the location of a Participant is not
made known to the Company within three (3) years after the date on which payment
of the Participant’s benefits payable under this Plan may be made, payment may
be made as though the Participant had died at the end of the three-year period. 
If, within one (1) additional year after such three-year period has elapsed, or,
within three (3) years after the actual death of a Participant, the Company is
unable to locate any designated beneficiary of the Participant, then the Company
shall have no further obligation to pay any benefit hereunder to such
Participant or designated beneficiary and such benefits shall be irrevocably
forfeited.

 

Section 9.5                                      Liability.  Notwithstanding any
of the provisions of the Plan to the contrary, neither the Company nor any
individual acting as an employee or agent of the Company shall be liable to any
Participant or any other person for any claim, loss, liability or

 

12

--------------------------------------------------------------------------------


 

expense incurred in connection with the Plan, unless attributable to fraud or
willful misconduct on the part of the Company or any such employee or agent of
the Company.

 

ARTICLE 10

MISCELLANEOUS PROVISIONS

 

Section 10.1                                No Employment Rights.  Neither the
Plan nor any action taken hereunder shall be construed as giving any employee
any right to be retained in the employ of the Company.

 

Section 10.2                                No Stock Rights.  Except for
payments under Sections 6.5 and 6.6, no Participant shall be entitled to any
voting rights, to receive any dividends or other distribution, with respect to
the Phantom Stock.

 

Section 10.3                                Unfunded and Unsecured.  The Plan
shall at all times be considered entirely unfunded both for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended, and no provision shall at any time be made with respect to segregating
assets of the Company for payment of any amounts hereunder.  Any funds with
respect to payment to be made hereunder shall continue for all purposes to be
part of the general assets of the Company and available to the general creditors
of the Company in the event of the Company’s bankruptcy (when the Company is
involved in a pending proceeding under the Federal Bankruptcy Code) or
insolvency (when the Company is unable to pay its debts as they mature).  No
Participant or any other person shall have any interests in any particular
assets of the Company by reason of the right to receive a benefit under the Plan
and to the extent the Participant or any other person acquires a right to
receive benefits under this Plan, such right shall be no greater than the right
of any general unsecured creditor of the Company.  The Plan constitutes a mere
promise by the Company to make payments to the Participants in the future. 
Nothing contained in the Plan shall constitute a guaranty by the Company or any
other person or entity that any funds in any trust or the assets of the Company
will be sufficient to pay any benefit hereunder.  Furthermore, no Participant
shall have any right to a benefit under the Plan except in accordance with the
terms of the Plan.

 

Section 10.4                                Plan Provisions.  Except when
otherwise required by the context, any singular terminology shall include the
plural.

 

Section 10.5                                Severability.  If a provision of the
Plan shall be held to be illegal or invalid, the illegality or invalidity shall
not affect the remaining parts of the Plan and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

Section 10.6                                Applicable Law.  To the extent not
preempted by the laws of the United States, the laws of the State of Minnesota
shall apply with respect to this Plan.

 

Section 10.7                                Authority of CEO.  Except in cases
where the responsibilities are reserved to the Board under this Plan, the Chief
Executive Officer of the Company (or his designee) may act on behalf of the
Company under this Plan.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 11

AMENDMENT

 

The Company reserves the power to alter, amend or wholly revise or terminate the
Plan at any time and from time to time by the action of the Board and the
interest of each Participant is subject to the powers so reserved.  An amendment
shall be authorized by the Board and shall be stated in an instrument in writing
signed in the name of the Company by a person or persons authorized by the
Board.  After the instrument has been so executed, the Plan shall be deemed to
have been amended in the manner therein set forth, and all parties interested
herein shall be bound thereby.  No amendment to the Plan may alter, impair, or
reduce the benefits of a Participant that are vested under the Plan prior to the
effective date of such amendment without the written consent of the affected
Participant.  Notwithstanding the foregoing, the Company expressly reserves the
right to amend the Plan to the extent necessary or desirable to comply with the
requirements of Code Section 409A and the regulations, notices and other
guidance of general applicability issued thereunder without the consent of any
Participant.

 

ARTICLE 12

TERMINATION OF PLAN

 

The Company may at any time terminate the Plan by action of the Board.  No
further Incentive Awards will be granted after the date of termination of the
Plan.  The termination of the Plan shall not alter, impair, or reduce the
benefits of a Participant that are awarded prior to the effective date of such
termination, without the written consent of the affected Participant.

 

 

Dated as of the 24th day of August, 2005.

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

 

 

 

By:

/s/ G. Terry Stadstad

 

 

Title:

Chairman of the Board

 

14

--------------------------------------------------------------------------------